WITHDRAWN 7/16/15




                                    IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-15-00119-CR

MAXEY KENNETH LOVELL,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 272nd District Court
                                Brazos County, Texas
                          Trial Court No. 14-02819-CRF-272


                                          ORDER


       The appellant’s brief is overdue in this appeal.

       This appeal is abated to the trial court to conduct any necessary hearings within

21 days from the date of this Order pursuant to Texas Rule of Appellate Procedure

38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 28 days of the date of this Order. See id.



                                             PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed July 9, 2015




Lovell v. State                       Page 2